DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification Figure 13, paragraphs [0151]-[0157] as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7, 11-16 and 24-29 are objected to because of the following informalities:  
Claim 7 recites “PDCCH” in line 4. For clarity, it is suggested to replace with “physical downlink control channel (PDCCH)”.
Claim 7 recites “subband usage” in line 5 and lines 7-8. For clarity, it is suggested to replace with “the subband usage”.
Claim 7 recites “PDCCH” in line 6. For clarity, it is suggested to replace with “the PDCCH”.
Claim 11 recites “UL” in line 6. For clarity, it is suggested to replace with “uplink (UL)”.
Claims 12-15 recite “LBT” in line 3. For clarity, it is suggested to replace with “listen-before-talk (LBT)”.
Claim 14 recites “PUCCH” in line 3. For clarity, it is suggested to replace with “physical uplink control channel (PUCCH)”.
Claim 16 recites “UL” in line 2. For clarity, it is suggested to replace with “uplink (UL)”.
Claim 16 recites “LBT” in line 2. For clarity, it is suggested to replace with “listen-before-talk (LBT)”.
Claim 16 recites “a UL transmission” in line 4. For clarity, it is suggested to replace with “the UL transmission”.
Claims 24-27 recite “LBT” in line 3. For clarity, it is suggested to replace with “listen-before-talk (LBT)”.
Claim 26 recites “PUCCH” in line 3. For clarity, it is suggested to replace with “physical uplink control channel (PUCCH)”.
Claim 28 recites, non-functional descriptive material limitations, “A computer-readable medium having program code recorded thereon, the program code comprising:” in lines 1-2.
“A computer-readable medium” merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.
In particular, a computer-readable medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.
As such, the functional language, “executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor” adds functional relationship to the claimed invention.
See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. (also see MPEP 2111.05 III)
Claim 29 is also objected since it is depended on the objected claim 28 set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-16, 18-19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites “PUCSH” in line 3 and line 4. It is unclear whether it means “PUCCH” or “PUSCH”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 16 recites “a UL transmission” in line 4. It is unclear whether or not it is the same as “a UL transmission” in line 2. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18 recites the limitation "the BS" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 27 recites “PUCSH” in line 3 and line 4. It is unclear whether it means “PUCCH” or “PUSCH”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 is also rejected since it is depended on the rejected claim 18 set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 28-29 are rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
	Claim 28 recites “A computer-readable medium having program code recorded thereon, the program code comprising: 
code for causing a first wireless communication device to communicate with a second wireless communication device, a first indicator indicating at least one of a subband configuration for a channel occupancy time (COT) or a duration of the COT; 
code for causing the first wireless communication device to communicate with the second wireless communication device, a first communication signal based on the at least one of the subband configuration for the COT or the duration of the COT; 
code for causing the first wireless communication device to communicate with the second wireless communication device, a second indicator indicating an update for the at least one of the subband configuration for the COT or the duration of the COT; and 
code for causing the first wireless communication device to communicate with the second wireless communication device, a second communication signal based on the update.”
Paragraph [0162] of the specification states:
[0162] The functions described herein may be implemented in hardware, software executed by a processor, firmware, or any combination thereof. If implemented in software executed by a processor, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. Other examples and implementations are within the scope of the disclosure and appended claims. For example, due to the nature of software, functions described above can be implemented using software executed by a processor, hardware, firmware, hardwiring, or combinations of any of these. Features implementing functions may also be physically located at various positions, including being distributed such that portions of functions are implemented at different physical locations. Also, as used herein, including in the claims, "or" as used in a list of items (for example, a list of items prefaced by a phrase such as "at least one of" or "one or more of") indicates an inclusive list such that, for example, a list of [at least one of A, B, or C] means A or B or C or AB or AC or BC or ABC (i.e., A and B and C). [0163] As those of some skill in this art will by now appreciate and depending on the particular application at hand, many modifications, substitutions and variations can be made in and to the materials, apparatus, configurations and methods of use of the devices of the present disclosure without departing from the spirit and scope thereof. In light of this, the scope of the present disclosure should not be limited to that of the particular embodiments illustrated and described herein, as they are merely by way of some examples thereof, but rather, should be fully commensurate with that of the claims appended hereafter and their functional equivalents.
Although paragraphs [0146] and [0153] do define that a memory contains a non-transitory computer-readable medium. However, the broader term “computer-readable medium” is used later in the specification (see paragraph [0162] above). By disclosing “computer-readable medium”, applicant has provided evidence that a computer-readable medium includes instructions that are transmitted. 
The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01.  Since Applicant fails to inclusively and specifically provide antecedent basis to limit the specific statutory embodiments, “computer-readable medium” belongs to the intrinsic non-statutory embodiments such as a carrier signal, radio wave, light wave, and transmission medium/media.
Note that signal claims are not directed to a process since they do not cover an act or series of acts.  No part of the signal is a mechanical “device” or “part.”  A propagating electromagnetic signal is not a “machine” as that term is used in  § 101.  A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid.  Signals are not “composition[s] of matter.”  Thus, a transitory, propagating signal is not a "process, machine, manufacture, or composition of matter."  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.  (see In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007)).
In view of the above analysis, claim 28 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.
Claim 29 is also rejected since it is depended upon the rejected claim 28 as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 17, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0404708 A1, Provisional application No. 62/751,460, hereinafter “Zhang”) in view of (MEDIATEK INC: "Wideband operation for NR-U", 3GPP DRAFT; R1-1906547, FRANCE vol. RAN WG1, no. Reno, USA; 20190513-20190517 (2019-05-13), XP051727998, hereinafter “R1-1906547”).

Regarding claim 1, Zhang discloses A method of wireless communication [see Fig. 4B, para. 129-147; see Provisional, para. 113-127; a contention-based random access procedure], comprising: 
communicating, by a first wireless communication device with a second wireless communication device [see Fig. 4B, para. 129-131; see Provisional, para. 113-115; in step 454, receiving, by UE 110,  the Configuration information transmitted by the base station 170 in step 452], a first indicator indicating at least one of a subband configuration for a channel occupancy time (COT) or a duration of the COT [see Fig. 4B, para. 129; see Provisional, para. 113; wherein the configuration information includes an indication of the time-frequency resources that include a PRACH starting offset to transmit the PRACH preamble inside or outside of the base station acquired channel occupancy time (COT), also see Fig. 4A, para. 104, step 412; see Provisional, para. 98]; 
communicating, by the first wireless communication device with the second wireless communication device during the COT [see Fig. 4B, para. 133; see Provisional, para. 117; transmits Msg 1, by UE 110, which includes the selected preamble, to the base station 170], a first communication signal based on the at least one of the subband configuration for the COT or the duration of the COT [see Fig. 4B, para. 137; see Provisional, para. 119; in step 456, Msg 1 on the random access channel from the selected resource grant from the set of resource grants indicated in the information received duration of the COT in step 454]; 
communicating, by the first wireless communication device with the second wireless communication device during the COT [see Fig. 4B, para. 142; see Provisional, para. 122; in step 462,  receiving, by UE 110, the downlink transmission of Msg B], a second indicator indicating an update [see Fig. 4B, para. 139-141; see Provisional, para. 121; wherein the Msg B indicating an update (the rest of the information of Msg 2, e.g. Component 2 of Msg 2 which includes the RAPID sent by UE, the TA value and power adjustment parameters corresponding to the RAPID)]; and
communicating, by the first wireless communication device with the second wireless communication device during the COT, a second communication signal based on the update [see Fig. 4B, para. 142; see Provisional, para. 122; in step 464, UE 110 transmits an acknowledgement (ACK) to the base station 110 on an uplink channel, e.g. on an uplink control channel such as a PUCCH based on the updated of the TA and power adjustment information provided to UE 110 in Msg B].  
Zhang does not explicitly disclose an update “for the at least one of the subband configuration for the COT or the duration of the COT.”
However, R1-1906547 teaches communicate, by a first wireless communication device with a second wireless communication device during a channel occupancy time (COT), an indicator indicating an update for at least one subband configuration for the COT or a duration of the COT [see pages 4-5, section 3, paragraphs 3-4, “Explicit indication in GC-PDCCH”, Fig. 2; communicate, by a gNB with a UE during a COT, GC-PDCCH indicating an update sub-band/carrier occupancy information for one or multiple sub-bands/carriers].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicate, by a first wireless communication device with a second wireless communication device during a channel occupancy time (COT), an indicator indicating an update for at least one subband configuration for the COT or a duration of the COT”, as taught by R1-1906547, into the system of Zhang so that it would provide a way for a UE to identify the sub-band(s)/carrier(s) occupied by the serving gNB to adapt DL transmission [see R1-1906547, section 3].

Regarding claim 17, Zhang discloses An apparatus [see Fig. 2A, 3, para. 74-77, 81; see Provisional, para. 72-75, 79; UE 110], comprising: 
a transceiver [see Fig. 2A, para. 75, transceiver 202; see Fig. 3, transmitter 201, receiver 203] configured to: 
communicate, by a first wireless communication device with a second wireless communication device [see Fig. 4B, para. 129-131; see Provisional, para. 113-115; in step 454, receiving, by UE 110,  the Configuration information transmitted by the base station 170 in step 452], a first indicator indicating at least one of a subband configuration for a channel occupancy time (COT) or a duration of the COT [see Fig. 4B, para. 129; see Provisional, para. 113; wherein the configuration information includes an indication of the time-frequency resources that include a PRACH starting offset to transmit the PRACH preamble inside or outside of the base station acquired channel occupancy time (COT), also see Fig. 4A, para. 104, step 412; see Provisional, para. 98]; 
communicate, by the first wireless communication device with the second wireless communication device during the COT [see Fig. 4B, para. 133; see Provisional, para. 117; transmits Msg 1, by UE 110, which includes the selected preamble, to the base station 170], a first communication signal based on the at least one of the subband configuration for the COT or the duration of the COT [see Fig. 4B, para. 137; see Provisional, para. 119; in step 456, Msg 1 on the random access channel from the selected resource grant from the set of resource grants indicated in the information received duration of the COT in step 454]; 
communicate, by the first wireless communication device with the second wireless communication device during the COT [see Fig. 4B, para. 142; see Provisional, para. 122; in step 462,  receiving, by UE 110, the downlink transmission of Msg B], a second indicator indicating an update [see Fig. 4B, para. 139-141; see Provisional, para. 121; wherein the Msg B indicating an update (the rest of the information of Msg 2, e.g. Component 2 of Msg 2 which includes the RAPID sent by UE, the TA value and power adjustment parameters corresponding to the RAPID)]; and 
communicate, by the first wireless communication device with the second wireless communication device during the COT, a second communication signal based on the update [see Fig. 4B, para. 142; see Provisional, para. 122; in step 464, UE 110 transmits an acknowledgement (ACK) to the base station 110 on an uplink channel, e.g. on an uplink control channel such as a PUCCH based on the updated of the TA and power adjustment information provided to UE 110 in Msg B].
Zhang does not explicitly disclose an update “for the at least one of the subband configuration for the COT or the duration of the COT.”
However, R1-1906547 teaches communicate, by a first wireless communication device with a second wireless communication device during a channel occupancy time (COT), an indicator indicating an update for at least one subband configuration for the COT or a duration of the COT [see pages 4-5, section 3, paragraphs 3-4, “Explicit indication in GC-PDCCH”, Fig. 2; communicate, by a gNB with a UE during a COT, GC-PDCCH indicating an update sub-band/carrier occupancy information for one or multiple sub-bands/carriers].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicate, by a first wireless communication device with a second wireless communication device during a channel occupancy time (COT), an indicator indicating an update for at least one subband configuration for the COT or a duration of the COT”, as taught by R1-1906547, into the system of Zhang so that it would provide a way for a UE to identify the sub-band(s)/carrier(s) occupied by the serving gNB to adapt DL transmission [see R1-1906547, section 3].

Regarding claim 28, Zhang discloses A computer-readable medium having program code recorded thereon [see Fig. 2A, 3, para. 77; see Provisional, para. 75; memory 208 storing software instructions], the program code comprising: 
code for causing [see para. 77; see Provisional, para. 75; software instructions for causing] a first wireless communication device to communicate with a second wireless communication device [see Fig. 4B, para. 129-131; see Provisional, para. 113-115; in step 454, receiving, by UE 110,  the Configuration information transmitted by the base station 170 in step 452], a first indicator indicating at least one of a subband configuration for a channel occupancy time (COT) or a duration of the COT [see Fig. 4B, para. 129; see Provisional, para. 113; wherein the configuration information includes an indication of the time-frequency resources that include a PRACH starting offset to transmit the PRACH preamble inside or outside of the base station acquired channel occupancy time (COT), also see Fig. 4A, para. 104, step 412; see Provisional, para. 98]; 
code for causing [see para. 77; see Provisional, para. 75; software instructions for causing] the first wireless communication device to communicate with the second wireless communication device [see Fig. 4B, para. 133; see Provisional, para. 117; transmits Msg 1, by UE 110, which includes the selected preamble, to the base station 170], a first communication signal based on the at least one of the subband configuration for the COT or the duration of the COT [see Fig. 4B, para. 137; see Provisional, para. 119; in step 456, Msg 1 on the random access channel from the selected resource grant from the set of resource grants indicated in the information received duration of the COT in step 454]; 
code for causing [see para. 77; see Provisional, para. 75; software instructions for causing] the first wireless communication device to communicate with the second wireless communication device [see Fig. 4B, para. 142; see Provisional, para. 122; in step 462,  receiving, by UE 110, the downlink transmission of Msg B], a second indicator indicating an update [see Fig. 4B, para. 139-141; see Provisional, para. 121; wherein the Msg B indicating an update (the rest of the information of Msg 2, e.g. Component 2 of Msg 2 which includes the RAPID sent by UE, the TA value and power adjustment parameters corresponding to the RAPID)]; and 
code for causing [see para. 77; see Provisional, para. 75; software instructions for causing] the first wireless communication device to communicate with the second wireless communication device, a second communication signal based on the update [see Fig. 4B, para. 142; see Provisional, para. 122; in step 464, UE 110 transmits an acknowledgement (ACK) to the base station 110 on an uplink channel, e.g. on an uplink control channel such as a PUCCH based on the updated of the TA and power adjustment information provided to UE 110 in Msg B].
Zhang does not explicitly disclose an update “for the at least one of the subband configuration for the COT or the duration of the COT.”
However, R1-1906547 teaches communicate, by a first wireless communication device with a second wireless communication device during a channel occupancy time (COT), an indicator indicating an update for at least one subband configuration for the COT or a duration of the COT [see pages 4-5, section 3, paragraphs 3-4, “Explicit indication in GC-PDCCH”, Fig. 2; communicate, by a gNB with a UE during a COT, GC-PDCCH indicating an update sub-band/carrier occupancy information for one or multiple sub-bands/carriers].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicate, by a first wireless communication device with a second wireless communication device during a channel occupancy time (COT), an indicator indicating an update for at least one subband configuration for the COT or a duration of the COT”, as taught by R1-1906547, into the system of Zhang so that it would provide a way for a UE to identify the sub-band(s)/carrier(s) occupied by the serving gNB to adapt DL transmission [see R1-1906547, section 3].

Regarding claim 30, Zhang discloses An apparatus [see Fig. 2A, 3, para. 74-77, 81; see Provisional, para. 72-75, 79; UE 110], comprising: 
means for [see Fig. 2A, para. 75, transceiver 202; see Fig. 3, transmitter 201, receiver 203] communicating with a second wireless communication device [see Fig. 4B, para. 129-131; see Provisional, para. 113-115; in step 454, receiving, by UE 110,  the Configuration information transmitted by the base station 170 in step 452], a first indicator indicating at least one of a subband configuration for a channel occupancy time (COT) or a duration of the COT [see Fig. 4B, para. 129; see Provisional, para. 113; wherein the configuration information includes an indication of the time-frequency resources that include a PRACH starting offset to transmit the PRACH preamble inside or outside of the base station acquired channel occupancy time (COT), also see Fig. 4A, para. 104, step 412; see Provisional, para. 98]; 
means for [see Fig. 2A, para. 75, transceiver 202; see Fig. 3, transmitter 201, receiver 203] communicating with the second wireless communication device during the COT [see Fig. 4B, para. 133; see Provisional, para. 117; transmits Msg 1, by UE 110, which includes the selected preamble, to the base station 170], a first communication signal based on the at least one of the subband configuration for the COT or the duration of the COT [see Fig. 4B, para. 137; see Provisional, para. 119; in step 456, Msg 1 on the random access channel from the selected resource grant from the set of resource grants indicated in the information received duration of the COT in step 454]; 
means for [see Fig. 2A, para. 75, transceiver 202; see Fig. 3, transmitter 201, receiver 203] communicating with the second wireless communication device during the COT [see Fig. 4B, para. 142; see Provisional, para. 122; in step 462,  receiving, by UE 110, the downlink transmission of Msg B], a second indicator indicating an update [see Fig. 4B, para. 139-141; see Provisional, para. 121; wherein the Msg B indicating an update (the rest of the information of Msg 2, e.g. Component 2 of Msg 2 which includes the RAPID sent by UE, the TA value and power adjustment parameters corresponding to the RAPID)]; and 
means for [see Fig. 2A, para. 75, transceiver 202; see Fig. 3, transmitter 201, receiver 203] communicating with the second wireless communication device during the COT, a second communication signal based on the update [see Fig. 4B, para. 142; see Provisional, para. 122; in step 464, UE 110 transmits an acknowledgement (ACK) to the base station 110 on an uplink channel, e.g. on an uplink control channel such as a PUCCH based on the updated of the TA and power adjustment information provided to UE 110 in Msg B].
Zhang does not explicitly disclose an update “for the at least one of the subband configuration for the COT or the duration of the COT.”
However, R1-1906547 teaches communicate, by a first wireless communication device with a second wireless communication device during a channel occupancy time (COT), an indicator indicating an update for at least one subband configuration for the COT or a duration of the COT [see pages 4-5, section 3, paragraphs 3-4, “Explicit indication in GC-PDCCH”, Fig. 2; communicate, by a gNB with a UE during a COT, GC-PDCCH indicating an update sub-band/carrier occupancy information for one or multiple sub-bands/carriers].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicate, by a first wireless communication device with a second wireless communication device during a channel occupancy time (COT), an indicator indicating an update for at least one subband configuration for the COT or a duration of the COT”, as taught by R1-1906547, into the system of Zhang so that it would provide a way for a UE to identify the sub-band(s)/carrier(s) occupied by the serving gNB to adapt DL transmission [see R1-1906547, section 3].

Regarding claims 7, Zhang discloses wherein communicating the first indicator includes receiving the first indicator from a base station (BS) [see Fig. 4B, para. 129-131; see Provisional, para. 113-115; in steps 452-454, receiving the configuration information from the base station 170].
Zhang does not explicitly disclose determining whether subband usage by the BS is known; monitoring PDCCH based on a first search space group with a first monitoring pattern in response to a determination that subband usage by the BS is not known; and monitoring PDCCH based on a second search space group with a slower frequency monitoring pattern than the first monitoring pattern in response to a determination that subband usage by the BS is known.
However, R1-1906547 teaches determining whether subband usage by the BS is known [see pages 4-5, section 3, Fig. 2; determining sub-band usage indication through GC-PDCCH for wideband operation]; monitoring PDCCH based on a first search space group with a first monitoring pattern in response to a determination that subband usage by the BS is not known [see page 4, blind detection, page 5, Proposal 5; blind detection of PDCCH-DMRS/preamble, sub-band/carrier occupancy information explicitly indicated to UE though GC-PDCCH to let UE know which sub-band{s)/carrier(s) is occupied by gNB]; and monitoring PDCCH based on a second search space group with a slower frequency monitoring pattern than the first monitoring pattern in response to a determination that subband usage by the BS is known [see page 5, Proposal 6; receive GC-PDCCH carrying sub-band usage information indicating one or multiple sub-bands/carriers from a gNB, then the UE can assume: The indicated sub-band(s)/carrier(s) is occupied by the gNB; and the received control information in GC-PDCCH is applied to the indicated sub-band(s)/carrier(s)].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining whether subband usage by the BS is known; monitoring PDCCH based on a first search space group with a first monitoring pattern in response to a determination that subband usage by the BS is not known; and monitoring PDCCH based on a second search space group with a slower frequency monitoring pattern than the first monitoring pattern in response to a determination that subband usage by the BS is known”, as taught by R1-1906547, into the system of Zhang so that it would provide a way for a UE to identify the sub-band(s)/carrier(s) occupied by the serving gNB to adapt DL transmission [see R1-1906547, section 3].

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of R1-1906547 and (QUALCOMM INCORPORATED: "Wideband operation for NR-U", 3GPP DRAFT; R1-1907265; vol. RAN WG1, no. Reno, US; 20190513-20190517 (2019-05-13), XP051728705, hereinafter “R1-1907265”).

Regarding claims 2 and 18, Zhang discloses wherein the first indicator indicates the subband configuration for the COT [see Fig. 4B, para. 129; see Provisional, para. 113; wherein the configuration information includes an indication of the time-frequency resources that include a PRACH starting offset to transmit the PRACH preamble inside or outside of the base station acquired channel occupancy time (COT), also see Fig. 4A, para. 104, step 412; see Provisional, para. 98].
The combined system of Zhang and R1-1906547 does not explicitly disclose wherein communicating the first indicator includes communicating a first bitmap indicating that subband usage by a base station (BS) is unknown.
However, R1-1907265 teaches the first indicator indicates the subband configuration for the COT, and communicating the first indicator includes communicating a first bitmap indicating that subband usage by a base station (BS) is unknown [see Fig. 5, section 2, option 3, page 6, and Proposal 5; DMRS on/off detection to determine the subband is used or not, that the subband usage information is explicitly carried in GC-PDCCH as a part of COT-SI indication].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first indicator indicates the subband configuration for the COT, and communicating the first indicator includes communicating a first bitmap indicating that subband usage by a base station (BS) is unknown”, as taught by R1-1907265, into the combined system of Zhang and R1-1906547 so that it would determine the subband is used or not [see R1-1907265, section 2, page 6].

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of R1-1906547, R1-1907265 and (VIVO: "Discussion on wideband operation in NR-U", 3GPP DRAFT; R1-1906134; FRANCE vol. RAN WG1, no. Reno, USA; 20190513-20190517 (2019-05-13), XP051727590, hereinafter “R1-1906134”).

Regarding claims 3 and 19, the combined system of Zhang, R1-1906547 and R1-1907265 does not explicitly disclose wherein the subband configuration is associated with a plurality of subbands including a first set of subbands and a second set of subbands, and wherein communicating the second indicator includes communicating a second bitmap indicating that the first set of subbands is valid and the second set of subbands is invalid.  
However, R1-1906134 discloses the subband configuration is associated with a plurality of subbands including a first set of subbands and a second set of subbands, and communicating the second indicator includes communicating a second bitmap indicating that the first set of subbands is valid and the second set of subbands is invalid [see section 2.2, second paragraph; the indication of the gNB’s LBT subbands is carried in a bitmap in the PDCCH, each bit corresponds to the transmission status of one LBT subband (1=valid, 0=invalid); if gNB indicates 1100 to UE1, then UE1 monitors in LBT subbands 1 and 2 (first set of valid subbands), and the second set of invalid subbands is subbands 3 and 4 (UE1 does not monitor in LBT subbands 3 and 4)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the subband configuration is associated with a plurality of subbands including a first set of subbands and a second set of subbands, and communicating the second indicator includes communicating a second bitmap indicating that the first set of subbands is valid and the second set of subbands is invalid”, as taught by R1-1906134, into the combined system of Zhang, R1-1906547 and R1-1907265 so that it would reduce unnecessary CORESET monitoring [see R1-1906134, section 2.2].

Claims 4-5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of R1-1906547 and R1-1906134.

Regarding claim 4, the combined system of Zhang and R1-1906547 does not explicitly disclose receiving a downlink (DL) grant for a DL transmission in a subband; and determining that the subband is valid in response to receiving the DL grant for the DL transmission in the subband, wherein communicating the second indicator includes receiving the DL grant.
However, R1-1906134 teaches receiving a downlink (DL) grant for a DL transmission in a subband; and determining that the subband is valid in response to receiving the DL grant for the DL transmission in the subband, wherein communicating the second indicator includes receiving the DL grant [see Pages 2-3, section 2.1, page 3, 2nd paragraph; UE can correctly decode the TB based on the downlink grant can indicate FDRA/TDRA].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining that the subband is valid in response to receiving the DL grant for the DL transmission in the subband, wherein communicating the second indicator includes receiving the DL grant”, as taught by R1-1906134, into the combined system of Zhang and R1-1906547 so that UE can correctly decode the TB [see R1-1906134, section 2.1].

Regarding claim 5, Zhang discloses receiving an uplink (UL) grant for a UL transmission in a subband, wherein communicating the second indicator includes receiving the UL grant [see Fig. 4B, para. 116; see Provisional, para. 104, step 422; receives Msg 2 that includes in Component 1 a resource grant for a transmission on an uplink data channel; also see para. 110; Provisional, para. 103; Component 1].
The combined system of Zhang and R1-1906547 does not explicitly disclose determining that the subband is valid in response to receiving the UL grant for the UL transmission in the subband.
However, R1-1906134 teaches determining that the subband is valid in response to receiving the UL grant for the UL transmission in the subband [see Pages 3-4, section 2.3, Proposal 4: UE transmits the PUSCH in all or a subset of LBT bandwidths of the scheduled PUSCH for which CCA is successful at the UE].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining that the subband is valid in response to receiving the UL grant for the UL transmission in the subband”, as taught by R1-1906134, into the combined system of Zhang and R1-1906547 so that it would support UL wideband operation in NR-U [see R1-1906134, section 2.3].

Regarding claim 20, Zhang discloses the apparatus comprising: the transceiver [see Fig. 2A, para. 75, transceiver 202; see Fig. 3, transmitter 201, receiver 203], and a processor [see Fig. 2A, processing unit 200; see Fig. 3, processor 216].
The combined system of Zhang and R1-1906547 does not explicitly disclose receiving a downlink (DL) grant for a DL transmission in a subband; and determining that the subband is valid in response to receiving the DL grant for the DL transmission in the subband, wherein communicating the second indicator includes receiving the DL grant.
However, R1-1906134 teaches receiving a downlink (DL) grant for a DL transmission in a subband; and determining that the subband is valid in response to receiving the DL grant for the DL transmission in the subband, wherein communicating the second indicator includes receiving the DL grant [see Pages 2-3, section 2.1, page 3, 2nd paragraph; UE can correctly decode the TB based on the downlink grant can indicate FDRA/TDRA].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining that the subband is valid in response to receiving the DL grant for the DL transmission in the subband, wherein communicating the second indicator includes receiving the DL grant”, as taught by R1-1906134, into the combined system of Zhang and R1-1906547 so that UE can correctly decode the TB [see R1-1906134, section 2.1].

Regarding claim 21, Zhang discloses wherein the transceiver [see Fig. 2A, para. 75, transceiver 202; see Fig. 3, transmitter 201, receiver 203] is configured to receive an uplink (UL) grant for a UL transmission in a subband, wherein communicating the second indicator includes receiving the UL grant [see Fig. 4B, para. 116; see Provisional, para. 104, step 422; receives Msg 2 that includes in Component 1 a resource grant for a transmission on an uplink data channel; also see para. 110; Provisional, para. 103; Component 1], the apparatus further comprising: a processor [see Fig. 2A, processing unit 200; see Fig. 3, processor 216].
The combined system of Zhang and R1-1906547 does not explicitly disclose determining that the subband is valid in response to receiving the UL grant for the UL transmission in the subband.
However, R1-1906134 teaches determining that the subband is valid in response to receiving the UL grant for the UL transmission in the subband [see Pages 3-4, section 2.3, Proposal 4: UE transmits the PUSCH in all or a subset of LBT bandwidths of the scheduled PUSCH for which CCA is successful at the UE].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining that the subband is valid in response to receiving the UL grant for the UL transmission in the subband”, as taught by R1-1906134, into the combined system of Zhang and R1-1906547 so that it would support UL wideband operation in NR-U [see R1-1906134, section 2.3].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of R1-1906547 and Jeon et al. (US 2020/0229241 A1, hereinafter “Jeon”).

Regarding claims 6, the combined system of Zhang and R1-1906547 does not explicitly disclose determining whether a subband is valid; in response to a determination that the subband is valid, performing a category 2 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting an uplink (UL) transmission in the subband based on the category 2 LBT; and in response to a determination that the subband is not valid, performing a category 4 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting the UL transmission in the subband based on the category 4 LBT.
However, Jeon teaches determining whether a subband is valid; in response to a determination that the subband is valid, performing a category 2 listen- before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting an uplink (UL) transmission in the subband based on the category 2 LBT [see para. 374; perform a CCA as a part of an LBT procedure to determine if the channel is free for use; and para. 382, wireless device may perform a first LBT (as CAT2 LBT), determine that the medium is clear, and send Msg 1 2020 to a base station 120]; and in response to a determination that the subband is not valid, performing a category 4 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting the UL transmission in the subband based on the category 4 LBT [see para. 378, 382; perform a third LBT (as CAT4 LBT), determine the medium is clear, and send Msg 1 2040 to the base station 120].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining whether a subband is valid; in response to a determination that the subband is valid, performing a category 2 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting an uplink (UL) transmission in the subband based on the category 2 LBT; and in response to a determination that the subband is not valid, performing a category 4 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting the UL transmission in the subband based on the category 4 LBT”, as taught by Jeon, into the combined system of Zhang and R1-1906547 so that it would allow different devices and/or networks to share the resources of the unlicensed band [see Jeon, para. 374].

Claims 8-10, 12, 14-16, 22-24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of R1-1906547 and (QUALCOMM INCORPORATED: "DL signals and channels for NR-U", 3GPP DRAFT, R1-1907259, FRAN vol. RAN WG1, no. Reno, US; 20190513-20190517 (2019-05-13), XP051728699, hereinafter “R1-1907259”).

Regarding claim 8, the combined system of Zhang and R1-1906547 does not explicitly disclose detecting a periodic channel state information reference signal (P-CSI-RS) in a subband from a base station (BS); determining whether the subband is valid, wherein communicating the first communication signal includes transmitting a channel state information (CSI) report based on the P-CSI-RS to the BS in response to a determination that the subband is valid; and determining to not transmit the CSI report in response to a determination that the subband is not valid.
However, R1-1907259 teaches detecting a periodic channel state information reference signal (P-CSI-RS) in a subband from a base station (BS) [see Page 9, section 6; CSI-RS: periodic resource indication assignment for the wireless device]; determining whether the subband is valid, wherein communicating the first communication signal includes transmitting a channel state information (CSI) report based on the P-CSI-RS to the BS in response to a determination that the subband is valid [see Page 9, section 6; determining whether the subband is valid, wherein conditioned on the detection that the transmission opportunity falls in the DL portion of a COT]; and determining to not transmit the CSI report in response to a determination that the subband is not valid [see Page 9, section 6; determining to not transmit the CSI report in response to a determination that the subband is not valid when transmission opportunity is not useable due to LBT failure].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “detecting a periodic channel state information reference signal (P-CSI-RS) in a subband from a base station (BS); determining whether the subband is valid, wherein communicating the first communication signal includes transmitting a channel state information (CSI) report based on the P-CSI-RS to the BS in response to a determination that the subband is valid; and determining to not transmit the CSI report in response to a determination that the subband is not valid”, as taught by R1-1907259, into the combined system of Zhang and R1-1906547 so that periodic, semi-persistent, and aperiodic CSI-RS are supported in NR-U [see R1-1907259, section 6].

Regarding claims 9 and 22, the combined system of Zhang and R1-1906547 does not explicitly disclose wherein the first indicator indicates a bit combination representing the duration of the COT.
However, R1-1907259 teaches a first indicator indicates a bit combination representing the duration of the COT [see Pages 10-11, section 7; the COT structure indicator (COT-SI for NR-U, contain information like remaining COT duration (or COT end), pause start and end for each pause duration in the COT].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first indicator indicates a bit combination representing the duration of the COT”, as taught by R1-1907259, into the combined system of Zhang and R1-1906547 so that it would be used by the UE for power saving [see R1-1907259, section 7].

Regarding claims 10 and 23, the combined system of Zhang and R1-1906547 does not explicitly disclose wherein a lookup table includes the bit combination that maps to a number of symbols indicating the duration of the COT.
However, R1-1907259 teaches a lookup table includes the bit combination that maps to a number of symbols indicating the duration of the COT [see Pages 9-10, section 7, proposal 14; the proposed enhancements include a bitmap to indicate which sub-bands/carriers are acquired by the gNB and the information of remaining COT duration in number of symbols].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a lookup table includes the bit combination that maps to a number of symbols indicating the duration of the COT”, as taught by R1-1907259, into the combined system of Zhang and R1-1906547 so that it would be used by the UE for power saving [see R1-1907259, section 7].

Regarding claims 12 and 24, the combined system of Zhang and R1-1906547 does not explicitly disclose communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a random access channel (RACH) occasion in the COT, the flag being based on at least one of the subband configuration for the COT or the duration of the COT.
However, R1-1907259 teaches communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a random access channel (RACH) occasion in the COT, the flag being based on at least one of the subband configuration for the COT or the duration of the COT [see Pages 9-10, section 7, Proposal 15, PRACH transmission occasions can be dynamically triggered by a DCI, when UE is perform switching from a Cat-4 LBT to a Cat-2 LBT for the transmission within gNB acquired COT].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a random access channel (RACH) occasion in the COT, the flag being based on at least one of the subband configuration for the COT or the duration of the COT”, as taught by R1-1907259, into the combined system of Zhang and R1-1906547 so that it would be used by the UE for power saving [see R1-1907259, section 7].

Regarding claims 14 and 26, the combined system of Zhang and R1-1906547 does not explicitly disclose communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a scheduled PUCCH in the COT, the scheduled PUCCH being scheduled for the category 4 LBT in a previous COT, and the flag being based on at least one of the subband configuration for the COT or the duration of the COT.
However, R1-1907259 teaches communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a scheduled PUCCH in the COT, the scheduled PUCCH being scheduled for the category 4 LBT in a previous COT, and the flag being based on at least one of the subband configuration for the COT or the duration of the COT [see Pages 9-10, section 7, Proposals 15, 17; PRACH transmission occasions are dynamically triggered by a DCI supported by NR SFI (e.g. Resource location, enable disable flag, LBT type), when UE is performed switching from a Cat-4 LBT to a Cat-2 LBT for scheduled PUCCH transmission in the COT].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a scheduled PUCCH in the COT, the scheduled PUCCH being scheduled for the category 4 LBT in a previous COT, and the flag being based on at least one of the subband configuration for the COT or the duration of the COT”, as taught by R1-1907259, into the combined system of Zhang and R1-1906547 so that it would be used by the UE for power saving [see R1-1907259, section 7].

Regarding claims 15 and 27, the combined system of Zhang and R1-1906547 does not explicitly disclose communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a scheduled PUCSH in the COT, the scheduled PUCSH being scheduled for the category 4 LBT in a previous COT, and the flag being based on the at least one of the subband configuration for the COT or the duration of the COT.
However, R1-1907259 teaches communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a scheduled PUCSH in the COT, the scheduled PUCSH being scheduled for the category 4 LBT in a previous COT, and the flag being based on the at least one of the subband configuration for the COT or the duration of the COT [see Pages 9-10, section 7, Proposals 15, 17; PRACH transmission occasions are dynamically triggered by a DCI supported by NR SFI (e.g. Resource location, enable disable flag, LBT type), when UE is performed switching from a Cat-4 LBT to a Cat-2 LBT for scheduled PUCCH transmission in the COT].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a scheduled PUCSH in the COT, the scheduled PUCSH being scheduled for the category 4 LBT in a previous COT, and the flag being based on the at least one of the subband configuration for the COT or the duration of the COT”, as taught by R1-1907259, into the combined system of Zhang and R1-1906547 so that it would be used by the UE for power saving [see R1-1907259, section 7].

Regarding claim 16, Zhang discloses communicating the first communication signal [see Fig. 4B, para. 133; see Provisional, para. 117; transmits Msg 1, by UE 110, which includes the selected preamble, to the base station 170].
The combined system of Zhang and R1-1906547 does not explicitly disclose transmitting a UL transmission in a subband based on a category 2 LBT pass in response to the first indicator indicating that the subband is valid; and transmitting a UL transmission in the subband based on a category 4 LBT pass in response to the first indicator indicating that the subband is not valid.
However, R1-1907259 teaches transmitting a UL transmission in a subband based on a category 2 LBT pass in response to the first indicator indicating that the subband is valid [see Pages 9-10, section 7, Proposals 15, 17; PRACH transmission occasions are dynamically triggered by a DCI supported by NR SFI (e.g. Resource location (may be relative), enable disable flag, LBT type), and a UE can perform a Cat-2 LBT for the transmission within gNB acquired COT that indicating the subband is valid]; and transmitting a UL transmission in the subband based on a category 4 LBT pass in response to the first indicator indicating that the subband is not valid [see Pages 9-10, section 7, Proposal 15; PRACH transmission occasions are dynamically triggered by a DCI supported by NR SFI (e.g. Resource location (may be relative), enable disable flag, LBT type), and a UE can perform a Cat-4 LBT for the transmission within gNB acquired that indicating the subband is not valid].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmitting a UL transmission in a subband based on a category 2 LBT pass in response to the first indicator indicating that the subband is valid; and transmitting a UL transmission in the subband based on a category 4 LBT pass in response to the first indicator indicating that the subband is not valid”, as taught by R1-1907259, into the combined system of Zhang and R1-1906547 so that it would be used by the UE for power saving [see R1-1907259, section 7].

Regarding claim 29, the combined system of Zhang and R1-1906547 does not explicitly disclose wherein a lookup table includes a bit combination that maps to a number of symbols indicating the duration of the COT, and the first indicator indicates the bit combination.
However, R1-1907259 teaches a lookup table includes a bit combination that maps to a number of symbols indicating the duration of the COT [see Pages 9-10, section 7, proposal 14; the proposed enhancements include a bitmap to indicate which sub-bands/carriers are acquired by the gNB and the information of remaining COT duration in number of symbols], and a first indicator indicates a bit combination representing the duration of the COT [see Pages 10-11, section 7; the COT structure indicator (COT-SI for NR-U, contain information like remaining COT duration (or COT end), pause start and end for each pause duration in the COT].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a lookup table includes a bit combination that maps to a number of symbols indicating the duration of the COT, and a first indicator indicates a bit combination representing the duration of the COT”, as taught by R1-1907259, into the combined system of Zhang and R1-1906547 so that it would be used by the UE for power saving [see R1-1907259, section 7].

Claims 11, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of R1-1906547 and (ERICSSON: "DL signals and channels for NR-U", 3GPP DRAFT; R1-1907452, FRANCE vol. RAN WG1, no. Reno, Nevada, USA; 20190513-20190517 (2019-05-13), XP051728883, hereinafter “R1-1907452”).

Regarding claim 11, the combined system of Zhang and R1-1906547 does not explicitly disclose determining, based on the first indicator, whether transmission of the first communication signal in a subband is within the COT; in response to a determination that the transmission is within the COT, performing a category 2 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting a UL transmission in the subband based on the category 2 LBT; and in response to a determination that the transmission is not within the COT, performing a category 4 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting the UL transmission in the subband based on the category 4 LBT.
However, R1-1907452 teaches determining, based on the first indicator, whether transmission of the first communication signal in a subband is within the COT [see Pages 5-6, section 3.3; COT structure indication of GC-PDCCH is useful for dual purposes: indication to the UE for dynamic PDCCH switching as well as COT structure indication]; in response to a determination that the transmission is within the COT, performing a category 2 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting a UL transmission in the subband based on the category 2 LBT [see Pages 5-6, section 3.3; COT structure indication of information that used by a UE to control when it switches from performing CAT4 LBT (outside the COT) to Cat2 LBT (within a shared COT)]; and in response to a determination that the transmission is not within the COT, performing a category 4 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting the UL transmission in the subband based on the category 4 LBT [see Pages 5-6, section 3.3; COT structure indication of information that used by a UE to control when it switches from performing CAT4 LBT (outside the COT) to Cat2 LBT (within a shared COT)].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining, based on the first indicator, whether transmission of the first communication signal in a subband is within the COT; in response to a determination that the transmission is within the COT, performing a category 2 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting a UL transmission in the subband based on the category 2 LBT; and in response to a determination that the transmission is not within the COT, performing a category 4 listen-before-talk (LBT) in the subband, wherein communicating the first communication signal includes transmitting the UL transmission in the subband based on the category 4 LBT”, as taught by R1-1907452, into the combined system of Zhang and R1-1906547 so that it would provide less power consumption for the UE [see R1-1907452, section 3.3].

Regarding claims 13 and 25, the combined system of Zhang and R1-1906547 does not explicitly disclose communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a configured-grant UL (CG-UL) in the COT, the flag being based on at least one of the subband configuration for the COT or the duration of the COT.
However, R1-1907452 teaches communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a configured-grant UL (CG-UL) in the COT, the flag being based on at least one of the subband configuration for the COT or the duration of the COT [see Pages 5-6, section 3.3; COT structure indication of information that used by a UE to control when it switches from performing CAT4 LBT (outside the COT) to Cat2 LBT (within a shared COT) when DL/UL switching occurs for a configured-grant UL (CG-UL) /(DCI Format 2_0 carried by GC-PDCCH) using 1-bit COT sharing indication].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating a flag indicating whether to allow the second wireless communication device to switch from a category 4 LBT to a category 2 LBT for a configured-grant UL (CG-UL) in the COT, the flag being based on at least one of the subband configuration for the COT or the duration of the COT”, as taught by R1-1907452, into the combined system of Zhang and R1-1906547 so that it would provide less power consumption for the UE [see R1-1907452, section 3.3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2022/0150917 A1), see Fig. 1-4, para. 63-71, discloses a wireless device is configured to transmit channel occupancy time, COT, information to a radio network node. The COT information indicates timing of, shareability of, and/or data prioritization for a COT interval that the wireless device initiates for occupying an unlicensed frequency channel. The wireless device is also configured to receive different COT information from the radio network node. The different COT information indicates that the COT interval initiated by the wireless device is to have different timing, different shareability, and/or different data prioritization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469







/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469